Citation Nr: 0306666	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  98-17 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to increased evaluation for chondromalacia of 
the left knee with arthritic changes, currently rated as 20 
percent disabling.  

2.  Entitlement to service connection for a back injury.

3.  Entitlement to service connection for a neck condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1967, with the record reflecting additional service in the 
United States Air Force Reserves through 1996.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the New Orleans, Louisiana, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Board remanded the veteran's case in January 2000 and 
December 2000 for additional development.  

In November 2002, the RO issued a Supplemental Statement of 
the Case, which combined the veteran's claims as service 
connection for a cervical spine condition as residuals of 
strain of the left thoracic muscles (claimed as a back injury 
and a neck injury).  However, the Board finds it more 
appropriate to address the veteran's claims for entitlement 
to service connection for a neck condition and a back injury 
separately.


FINDINGS OF FACT

1.  Chondromalacia of the left knee with arthritic changes is 
manifested by decreased range of motion with pain, swelling, 
tenderness, and moderate instability.

2.  The veteran's degenerative arthritis of the left knee are 
manifested by mild loss of motion with associated pain on 
movement and degenerative arthritic changes of the left knee 
shown in radiological examination reports.   

3.  There is no competent medical evidence of record showing 
a current diagnosis of a back disorder.

4.  There is no competent medical evidence of record relating 
a neck condition of unspecified etiology to the veteran's 
service.

5.  The veteran's neck condition is not related to his 
claimed back injury.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 20 
percent for chondromalacia of the left knee with arthritic 
changes have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2002).

2.  A separate 10 percent rating for service-connected 
residuals of chondromalacia of the left knee with arthritic 
changes, based on limited motion with pain, is warranted 
under Diagnostic Code 5003.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A,  (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2002).  

3.  A back injury was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).

4.  A neck condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1137, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002). 

5.  A neck condition is not proximately due to or the result 
of a service-connected injury.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.310(a) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation for Left Knee Disability

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  In the evaluation of 
service-connected disabilities the entire recorded history, 
including medical and industrial history, is considered so 
that a report of a rating examination, and the evidence as a 
whole, may yield a current rating which accurately reflects 
all elements of disability, including the effects on ordinary 
activity.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2002).  However, 
where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7 (2002).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2001).  CAVC held that the RO 
must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

According to 38 C.F.R. § 4.59 (2002), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight 
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 
Vet. App. 417 (1995).

In August 1997, the RO granted service connection for 
chondromalacia of the left knee with arthritic changes and 
assigned a 10 percent disability evaluation under Diagnostic 
Code 5257, effective from November 1996.  In September 1997, 
the veteran filed a claim for an increased rating for his 
left knee disability.  In January 1998, the RO continued the 
veteran's 10 percent rating.  The veteran filed a Notice of 
Disagreement in June 1998.  In August 2002, the RO increased 
the veteran's evaluation to a 20 percent rating, effective 
from September 1997, the date of his claim for increased 
evaluation.  The appeal for a higher rating remains before 
the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  

The veteran contends that his left knee disability is more 
severe than currently evaluated, and that an increased 
evaluation should be assigned.  After a review of the 
evidence, the Board finds that the evidence does not support 
a higher rating under Diagnostic Code 5257, but that a 
separate 10 percent rating is warranted under Diagnostic Code 
5003 for painful and limited motion of the left knee.

The veteran is currently rated as 20 percent under Diagnostic 
Code 5257 for moderate instability or subluxation.  
Diagnostic Code 5257 rates other impairment of the knee, 
recurrent subluxation or lateral instability, as 20 percent 
when moderate, and 30 percent when severe.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2002).  None of the competent 
medical evidence of record shows that the veteran experiences 
severe instability or recurrent subluxation.  Private 
treatment records dated in December 2000 from Dr. McClelland 
noted that the veteran had no instability, effusion, or 
atrophy.  VA treatment records from November 2001 showed that 
the veteran complained that his left knee was giving way but 
did not reveal any instability upon examination.  A March 
2002 VA examination report noted that the examiner observed 
the veteran having difficulty with weight bearing that was 
indicative of pain but that he had no dislocation or 
subluxation in his left knee.  The examiner stated that the 
veteran's residuals of a left knee disability were decreased 
mobility and range of motion with pain and that the veteran's 
left knee disability was moderate in severity.  

Although medical records do not show instability or 
subluxation of the left knee, the RO has rated the veteran 
under Diagnostic Code 5257, which contemplates instability or 
subluxation, for more than 5 years.  Accordingly, the Board 
will not change that evaluation.  However, the Board finds 
that the preponderance of the evidence does not support an 
evaluation in excess of 20 percent under Diagnostic Code 5257 
for the veteran's left knee.  

Moreover, the Board is bound by the CAVC decision of the U.S. 
Court of Appeals for Veterans Claims (Court), in Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994), that evaluations for 
distinct disabilities resulting from the same injury could be 
combined so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition as well as the precedent opinion by VA 
General Counsel, VAOPGCPREC 23-97 (1997), which held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.   In 
addition, the Acting General Counsel of the VA determined 
that 38 C.F.R. § 4.71a, Diagnostic Code 5257 only addresses 
instability of the knee and does not encompass limitation of 
motion of the knee.  VAOPGPREC 9-98 (1998).  In such a case, 
where a musculoskeletal disorder is rated under a diagnostic 
code that does not involve limitation of motion and another 
diagnostic code based on limitation of motion is applicable, 
the latter diagnostic code must be considered in light of 
sections 4.40, 4.45 and 4.59.  Thus, the Board will consider 
whether the veteran is entitled to a separate rating under 
other potentially applicable Diagnostic Codes.

Degenerative arthritis established by X-ray findings will be 
evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2002).  However, when the limitation of 
motion of the specific joint involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent can 
be applied for each specific joint group affected by the 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  See 38 
C.F.R. Part 4, § 4.71a, Diagnostic Code 5003 (2002).  
Accordingly, since the plain terms of Diagnostic Code 5257 
and 5003 address either different disabilities or different 
manifestations of the same disability, the evaluation of knee 
dysfunction under both Codes 5257 and 5003, if the criteria 
for each code are met, is not pyramiding.  VAOPGCPREC 23-97 
(1997).  When radiological findings of arthritis are present, 
a veteran whose knee disability is evaluated under 5257 or 
5259 is also entitled either to a separate compensable 
evaluation under DC 5260 or DC 5261, if the arthritis results 
in compensable loss of motion, or to a separate compensable 
evaluation under 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  VAOPGCPREC 9-98 (1998).

In this case, radiology reports and MRI reports from November 
1997 to March 2002 showed mild arthritic changes of the left 
knee, moderate degenerative joint disease of the left knee, 
and local joint effusion and soft tissue edema related to 
local osteoarthritic changes at the medial knee joint 
compartment.  Under Lichtenfels, the x-ray evidence of 
degenerative changes of the left knee with the examiner's 
notation that there was restriction of motion provides a 
basis for such separate 10 percent disability evaluation.  

However, a compensable level of limitation of flexion or 
extension under either Diagnostic Code 5260 or 5261 was not 
demonstrated as there was no limitation of extension of 10 
degrees or more and limitation of flexion was not 45 degrees 
or less.  In reaching the conclusion, the Board has 
considered the actual range of motion and the functional 
equivalent of the range of motion due to the factors 
expressed in DeLuca and the regulations.  Medial records, 
including the most recent records from February and March 
2002, revealed the veteran's left knee flexion ranging from 0 
to 105/115 degrees with pain.  However, neither the examiners 
nor the veteran indicated the existence of pain to the extent 
that it limits flexion or extension to the degrees warranted 
for an evaluation in excess of 10 percent.  Even when every 
range of motion reported is accepted as correct, the ranges 
of motion (actual or functional) do not support an evaluation 
in excess of 10 percent.  Limitation of flexion of the leg to 
45 degrees warrants a 10 percent disability evaluation.  A 20 
percent evaluation requires that flexion be limited to 30 
degrees.  A 30 percent evaluation requires limitation to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2002).  
Limitation of extension of the leg to 10 degrees warrants a 
10 percent disability evaluation.  A 20 percent evaluation 
requires that extension be limited to 15 degrees.  A 30 
percent evaluation requires that extension be limited to 20 
degrees.  A 40 percent evaluation requires that extension be 
limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2002).  The average normal range of motion of the knee 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2002).  

The Board acknowledges the veteran's complaints of pain, 
popping, partial giving way, stiffness, and swelling.  
However, the veteran has not demonstrated that he has the 
medical expertise that would render competent his statements 
as to the current severity of his left knee disability.  His 
opinion alone cannot meet the burden imposed by 38 C.F.R. 
§ 4.71 with respect to the current severity of his left knee 
disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

In essence, the preponderance of the evidence establishes 
that the veteran experiences some pain on use and that there 
is minimal functional impairment in the range of motion.  The 
level of the functional impairment warrants the assignment of 
the minimum compensable evaluation based on range of motion 
and no more.  Therefore, the Board finds that the veteran's 
left knee disability merits assignment of a separate 
evaluation not higher than 10 percent under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).

The Board has examined all other diagnostic codes pertinent 
to the knee.  Dislocated semilunar cartilage with frequent 
episodes of locking, pain, and effusion into the joint 
warrants a 20 percent evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5258 (2002).  In this case, the veteran does 
not have a dislocated semilunar cartilage.  The Board notes 
that he has complained of locking episodes in private and VA 
treatment records; however, these episodes have not been 
objectively documented by competent medical evidence.  In a 
September 1998 VA treatment record, the examiner specifically 
noted that veteran's left knee symptoms were similar to 
catching but not true locking of the knee; an October 1999 
treatment record stated that the veteran had no locking or 
catching; and the March 2002 VA examination report noted only 
minimal effusion in the upper portion of the left knee.  
Diagnostic Code 5259 is also not applicable in this case 
because the veteran's semilunar cartilage has not been 
removed.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2002).

There was no evidence of ankylosis of the right knee; 
consequently, Diagnostic Code 5256 is not for application.  
As there is no objective clinical evidence of dislocated 
semilunar cartilage with frequent episodes of locking, pain, 
and effusion of the joint, Diagnostic Code 5258 is not for 
application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5258.  
As there is no impairment of the tibia or fibula, Diagnostic 
Code 5262 is also not applicable.  As there is no diagnosis 
of genu recurvatum of record, thus, an evaluation under 
Diagnostic Code 5263, genu recurvatum, is not applicable.

Based upon the competent medical evidence of record, none of 
the criteria under the pertinent diagnostic codes have been 
met to support the assignment of a rating in excess of 20 
percent for the veteran's left knee disability, nor do the 
veteran's reports of pain meet or more nearly approximate the 
criteria for a higher rating.  The Board concludes that the 
preponderance of the evidence does not support an evaluation 
in excess of the 20 percent rating under Diagnostic Code 5257 
currently in effect.  However, the Board concludes that a 
separate 10 percent rating for painful degenerative arthritis 
is warranted for the veteran's left knee disability.  See 
Lichtenfels v. Derwinski, 1 Vet App. 484, 488 (1991).

The Board has considered all of the applicable evidence 
relating to the veteran's knee disabilities, and has 
considered all applicable Diagnostic Codes, and the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, the holding in 
DeLuca v Brown, 6 Vet. App. 321 (1993), Hicks v. Brown, 8 
Vet. App. 417 (1995).

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may is 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) 
(2002).  In this case, the Schedule is not inadequate.  The 
Schedule does provide for higher ratings for the service-
connected left knee disability, but, as discussed above, the 
schedular criteria for higher ratings have not been shown.  
In addition, it has not been shown that the service-connected 
disability has required frequent periods of hospitalization 
or has produced marked interference with the veteran's 
employment.  For these reasons, an extraschedular rating is 
not warranted.

II.  Service Connection 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West Supp. 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2002).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.   
38 C.F.R. § 3.303(d) (2002).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

A.  Back injury

The veteran contends that he currently suffers from a back 
injury due to active service and that service connection for 
his back disability is appropriate.  After a review of the 
evidence, the Board finds that his contentions are not 
supported by the record, and that his claim for service 
connection of a back injury must fail.

Medical treatment records from March 1985, during the 
veteran's USAF reserve service, show that the veteran 
sustained a back injury while running an obstacle course.  
The March 1985 treatment note stated that the veteran had 
tenderness in the upper thoracic area, decreased range of 
motion, and a non-tender spine.  An impression of strain of 
the left thoracic muscles was noted.  An additional treatment 
note from January 1987 showed complaints of muscle spasm in 
the lower back.  However, many of these reports were 
illegible and showed no indication of an actual diagnosis.  
In periodic service examination reports in June 1986, May 
1990, and June 1995 the veteran's back was noted as normal.  
In a patient history report dated in June 1995, the veteran 
noted that he had arthritis of the upper and mid back, which 
was not treated, and under control.  

In July 2002 private medical record history, the veteran 
reported previous neck surgery after injury to the cervical 
and thoracic spine secondary to an indirect lightning strike 
in 1994.  However, both VA and private medical records 
subsequent to service show no findings or diagnosis of a back 
disorder.  

Service medical records do not reflect that the veteran 
suffered from a back injury while in active service.  Medical 
records attributable to the veteran's USAF reserve service 
show that the veteran sustained a back injury in March 1985, 
which was noted as muscle strain.  Multiple examinations 
after the injury noted that the veteran's back was normal.  
The record also does not contain medical evidence, which 
shows that the veteran has a current disability due to the 
back injury that occurred in reserve service.  

The Court has held that a condition or injury occurred in 
service alone is not enough; there must be a current 
disability resulting from that condition or injury.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof 
of a present disability there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there 
is no competent evidence of record of a back disability, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection of a back 
injury.  Since the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Consequently, the veteran's claim for service 
connection of a back injury is not warranted.



B.  Neck Condition

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2002).  The United States 
Court of Appeals for Veterans Claims (CAVC) clarified that 
service connection shall be granted on a secondary basis 
under the provisions of 38 C.F.R. § 3.310(a) where it is 
demonstrated that a service-connected disorder has aggravated 
a nonservice-connected disability.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  To establish a claim for 
secondary service connection, a veteran must demonstrate that 
a current disability is the result of a service-connected 
disability.  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  See Black v. Brown, 10 Vet. App. 279 (1997).

The veteran contends that he currently suffers from a neck 
condition due to active service or alternatively, as 
secondary to his claimed lumbar disability, and that service 
connection for his neck condition is appropriate.  After a 
review of the evidence, the Board finds that his contentions 
are not supported by the record, and that his claim for 
service connection of a neck condition on a direct and 
secondary basis must fail.

Medical treatment records from May 1986, during the veteran's 
USAF reserve service, show that the veteran complained of 
pain in his neck.  Additional treatment notes from September 
1986 stated that the veteran had pain in his neck area as 
well as refers to an ultrasound and muscle strengthening with 
a heat pack.  Private treatment records from Dr. Irby dated 
in July 1994 show a diagnosis of cervical spondylosis of C3-4 
and C5-6.  A June 1994 treatment record noted that the 
veteran had suffered a neck injury while he was struck by 
lightning at work in 1992.  Operative reports from July 1994 
show that the veteran underwent a decompressive laminectomy 
with bilateral foraminotomy.  A June 1995 service medical 
examination noted the existence of a post cervical 
laminectomy scar on the posterior neck.  

A January 1997 VA general medical examination noted the 
veteran had undergone cervical surgery after an injury in 
July 1994.  It was explicitly noted in the report that the 
veteran had no complaints about his neck.  A January 1997 
radiology report listed an impression of hyperlordosis of the 
cervical spine with early degenerative bone and disc disease.  
Finally, in a March 2002 VA examination stated in the medical 
history section that the veteran had suffered from cervical 
spondylosis with radiculopathy requiring decompressive 
laminectomy with bilateral foraminotomy in 1994.    

The Board acknowledges the veteran's complaints of neck 
condition.  However, the veteran has not demonstrated that he 
has the medical expertise that would render competent his 
statements as to the relationship between active military 
service and his current back injury and neck condition.  His 
opinions alone cannot meet the burden imposed by 38 C.F.R. 
§ 3.303 with respect to the relationship between events 
incurred during service and his current neck and back 
disabilities.  Statements submitted by the veteran qualify as 
competent lay evidence.  Competent lay evidence is any 
evidence not requiring that the proponent to have specialized 
education, training, or experience.  Lay evidence is 
considered competent if it is provided by a person who has 
knowledge of facts or circumstances and who can convey 
matters that can be observed and described by a layperson.  
See 38 C.F.R. § 3.159(a)(2) (2002).  Competent medical 
evidence is evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 38 C.F.R. § 
3.159(a)(1) (2002).  

In this case, there is no competent medical evidence of 
record showing that the veteran's neck condition has been 
etiologically related to his service.  While reserve service 
medical records reflect that the veteran suffered from a neck 
condition while in service, the record does not provide any 
competent medical evidence or opinion relating the veteran's 
current neck condition to his period of active or reserve 
military service.  The record also does not show that the 
veteran's neck condition is proximately due to his claimed 
back disability.  Service connection for a neck condition 
secondary to a back injury is denied because service 
connection has not been established for a back injury.  

The Board finds that the preponderance of the evidence does 
not support an award of service connection for a neck 
condition.  Since the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert, 1 Vet. App. 49.  Consequently, 
the veteran's claim for service connection of a neck injury 
is not warranted.

IV. VCAA

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This 
law redefined the obligations of VA with respect to the duty 
to assist and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.

First, VA has a duty to provide an appropriate claim form and 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103; 38 C.F.R. § 3.159(b).  There is no issue as to 
providing an appropriate application form, or completeness of 
the application.  In the circumstances of this case, the 
veteran has been advised of the applicable laws and 
regulations, and the evidence needed to substantiate his 
claim by a statement of the case, Board remands, August and 
November 2002 supplemental statements of the case and a 
August 2002 letter.  In particular, the supplemental 
statements of the case and the August 2002 letter notified 
the veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  These documents further advised the 
veteran that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his claimed disabilities, or to provide a 
properly executed release so that VA could request the 
records for him.  Thus, VA's duty to notify has been 
fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The record shows that the RO 
has secured the veteran's service medical records, reserve 
medical records, VA and private clinical records, and VA 
examination reports.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).


ORDER

An increased evaluation in excess of 20 percent for 
chondromalacia of the left knee is denied.  A separate 10 
percent, but no greater than 10 percent, rating under 
Diagnostic Code 5003 for residuals of painful degenerative 
arthritis of the left knee is granted, subject to the laws 
and regulations governing the disbursement of monetary 
benefits.  Service connection for a back injury is denied.  
Service connection for a neck condition is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	    Acting Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

